DETAILED ACTION
Claims 1-21 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the knowledge graph" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Note the limitation should read "the hierarchical knowledge graph". Claims 2-8 are rejected based on dependency.

Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: regarding independent claim 9, the claim omits reference to a “method” implementation for process steps. Claims 10-16 are rejected based on dependency. Note support for this feature can be found at paragraph [0009] of the disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Buckler et al. US Patent 10,755,810 B2 in view of Velez et al. US Patent Application Publication No. 2019/0057774 A1.

Regarding claim 1, Buckler et al. teaches the following:
A system, [note: Figure 1a and 1b; column 6 line 53 through column 7 line 10, “computer aided phenotyping (CAP) systems … trainer module 110, the analyzer module 120 and cohort tool module 130 … implements a hierarchical analytics framework”, used for patients and identifies phenotypes] comprising: 
at least one processor that executes the following computer executable components stored in memory [note: column 28 lines 47-64 “one or more processors”]: 
a structural pheno-embedding model that employs a hierarchical knowledge graph [note: Figure 1b, (120), (130); column 4 lines 58-59 medical information data and structures; column 7 lines 1-22 a hierarchical analytics framework; column 8 lines 11-17, the trainer module may be utilized to train the algorithm and models, means for annotations 114]; 
a data augmentation component that expands on a sparse data set associated with the knowledge graph [note: Figure 1B (120); column 6 lines 6-9 semantic annotation; column 8 lines 11-17 annotation (augmentation) 114; column 8 lines 40-41 spatial sampling; column 9 lines 46-66; column 23 lines 27-67 tuning parameters of the models; column 24 lines 56-67 knowledge graph, and column 25 lines 6-17 performing hierarchical analysis]; and 
an embedding component that generates a specialized embedding for phenotypes using the structural pheno-embedding model and the augmented data set for a selected cohort [note: column 14 lines 27-36 means for selection, transmitting and filtering; column 15 line 35 through column 16 line 42 cohort tool; column 22 line 35 phenotype prediction modeling].
Although Buckler et al. teach the invention as cited, they do not explicitly disclose “an embedding component generates a specialized embedding”; however, Valez et al.  teaches this feature. Velez et al. further teaches electronic medical records technologies use embedded rules for a hierarchical graph structure [see: paragraph 0032, “to form the Disease Specific Ontologies and associated embedded rules in step 120.”; paragraph 0044 “hierarchical graph structures” represent reasoning used by  expert clinicians”; paragraph 0048, “characterizing patterns of activity, modeling expert knowledge …to generate customized hierarchical computable ontologies that formalize “deep semantic: models… The output of this process is OWL files with embedded rules.” The term (“customized” is equivalent to the limitation “specialized”); paragraph 0060, “embedded rule engine constructs to support complex reasoning”].
It would have ben obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward optimized management and use of electronic health records to enhance a patients health.

Claim 2: The system of claim 1, further comprising a graph generation component that populates the hierarchical knowledge graph with medical data [note: Buckler et al. figures 1A and 1B ].
Claim 3: The system of claim 2, further comprising a model generation component that generates the structural pheno-embedding model using the hierarchical knowledge graph [note:  Buckler et al. figures 1A and 1B ].
Claim 4: The system of claim 1, further comprising a training component that trains the structural pheno-embedding model using a set of vendor data [note: Buckler et al. Figure 1A (112) training, (110) trainer].

Claim 5: The system of claim 1, further comprising a training component that trains the structural pheno-embedding model using a set of client data [note: Buckler et al., figures 1A and 1B; column 3 lines 38-46 phenotypic descriptions or predictions; column 6 lines 60-65 CAP; and column 7 lines 39-66 inputs may be drawn from various sources which determine phenotype ].
Claim 6: The system of claim 5, further comprising an augmentation component generates a filtered graph of medical concepts [note: Buckler et al., column 8 lines 14-17 annotations ].
Claim 7: The system of claim 6, wherein the model is trained to minimize a hierarchical loss function that comprises reconstruction loss and task-specific loss [note:  Buckler et al., column 8 lines 36-57 reconstruction; column 8 lines 11-12,  trainer module 110 ].
Claim 8: The system of claim 6, wherein the embedding component generates embeddings for respective nodes of the filtered graph using the augmented data [note:  Velez et al., abstract, paragraphs 0032, and 0044-0048 embedded rules 120 and augmentation means ].

The scope of the limitations of claims 9-21 parallel claims 1-8; therefore, they are rejected under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169